Title: From George Washington to John Hancock, 14 December 1775
From: Washington, George
To: Hancock, John



Sir
Cambridge Decr 14. 1775

The Two french Gentlemen who will appear before you with this, brought recommendations to me from Governor Cooke of Providence, their names are, Messieurs Pennet & Depliurne.
They propose a plan for supplying this Continent with Arms & Ammunition, which appears to me very eligible, as I am not acquainted with the extent of Schemes already formed by Congress for the attainment of these necessary Articles, I have declined entering into any engagements with them, but have prevailed with them to proceed at the publick expence to philadelphia & there through you to lay their proposals before Congress or a Committee of Congress, to whose attention I beg leave to recommend them & the Important business they come upon. I am &c.

P.S. I have given these Gentlemen reason to expect that they can get back to the Cape as commodiously & speedily from Philadelphia as they could from Providence, in which I should be very sorry they were disappointed.

